Citation Nr: 1639352	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-11 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to increased dependency and indemnity compensation (DIC), death compensation, or pension for a surviving spouse based on the need for the regular aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1968 to May 1971.  He died in November 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision and a subsequent April 2013 administrative determination by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death, to increased or pension for a surviving spouse based on the need for the regular aid and attendance of another person or by reason of being housebound, and to accrued benefits.  It is noted that the appellant is the Veteran's surviving spouse for VA purposes, which was a determination made by the RO in July 2012 because the appellant was legally married to the Veteran at the time of his death and because their lack of "continuous cohabitation" from the date of marriage to the date of the Veteran's death was not a bar to benefits (presumably on the basis that the RO found that either their separation was due to the misconduct of, or procured by, the Veteran without the fault of the appellant, or their separation was by mutual consent and they lived apart for reasons that did not show an intent on the appellant's part to desert the Veteran, see 38 C.F.R. § 3.53).  

In October 2015 a Travel Board hearing was held before the undersigned; a transcript of that hearing has been associated with the claims file.  

The issue of entitlement to VA death pension benefits was raised by the appellant when she filed an application in December 2008, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), or RO.  In an April 2013 letter, the RO notified the appellant that her claim was not considered because she did not submit various requested reports (Eligibility Verification Reports, or EVRs), but that she had until February 2014 to submit such reports in conjunction with her claim.  Thereafter, she filed three EVRs as well as a Financial Status Report in May 2013.  No further action was taken on such evidence.  Therefore, the Board does not have jurisdiction over the death pension claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

Service Connection for the Cause of the Veteran's Death

The appellant contends, in statements and testimony, that the Veteran's cause of death (liver failure due to alcoholic cirrhosis, as listed on the death certificate) is attributable in part to his service-connected diabetes mellitus type II.  It also appears, without any clarity, that she believes the Veteran had posttraumatic stress disorder (PTSD) from service and took "stress pills" which contributed to his liver problems including cirrhosis (she testified about his alcohol abuse and his development of cirrhosis).  She also claims, in an April 2013 statement, that the Veteran's exposure to toxic chemicals and herbicides (Agent Orange) in Vietnam adversely affected his liver.  

According to his death certificate, the Veteran died at a private nursing home facility.  There is no indication that the RO sought records from that facility, Abigail Nursing Home, or requested the appellant to submit a medical release form authorizing the RO to obtain such records on her behalf.  Moreover, it is unclear whether complete treatment records of the Veteran's inpatient stay at the Philadelphia VA Medical Center, where liver cancer was diagnosed, from August 2004 to September 2004 have been associated with the claims file.  It appears that preceding this hospitalization, the Veteran was an inpatient on the psychiatry unit in July 2004.  Also, the appellant testified at the hearing that the Veteran received VA treatment in Philadelphia, Coatesville, and Levittown (although it is not clear that such treatment was for liver problems).  In light of this, private and VA records should be sought.  

In support of her claim, the appellant submitted a private medical opinion, authored by an orthopedic surgeon in June 2016, who concluded that it was more likely than not that liver cancer was the primary cause of the Veteran's death, and that his death was related to his military service through Agent Orange exposure.  He also opined that PTSD was related to the Veteran's "negative life experiences" during service and that liver cirrhosis was a "complication" of PTSD and causally related to service.  This opinion, in the judgment of the Board, is inadequate to decide the claim.  For example, the physician does not reconcile his conclusions with the cause of death listed on the death certificate (liver failure due to alcoholic cirrhosis), and does not mention either Agent Orange exposure or PTSD as a causal agent; he also does not explain how PTSD contributed to liver cirrhosis.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is also not explained how an orthopedic surgeon has the necessary expertise to opine on matters relating to liver disease and psychiatric disorders.  Therefore, the RO should seek a medical opinion by a physician with appropriate expertise to review the entire record and address the medical questions relating to the Veteran's cause of death.  
 
Additionally, the record does not contain a medical opinion that addresses whether the Veteran's service-connected pulmonary tuberculosis was a cause of, or an aggravating factor in, his death for which COPD was found to be a contributory condition.  In a September 2010 letter to the appellant, the RO informed her that it was requesting a medical opinion from a VA medical center, but it does not appear that such action was completed. The current record is insufficient to decide the claim, and development for such an opinion is necessary. 38 C.F.R. § 3.159 (c)(4).

Accrued Benefits 

The RO, in an April 2013 administrative determination, denied the appellant's claim for accrued benefits because it stated that VA did not owe the Veteran any money.  The law and regulations governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  A review of the evidence in the record found that at the time of his death, there were pending claims filed by the Veteran but not adjudicated by the RO.  Notably, the RO sent the Veteran letters in September 2004 and October 2004, informing him that it was working on his claims.  They include: service connection for liver disease including on a secondary basis, entitlement to a temporary total disability rating for hospitalization in excess of 21 days pursuant to 38 C.F.R. § 4.29, and entitlement to special monthly compensation/pension (SMC/SMP) based on the need for the regular aid and attendance of another person.  As to the last of these claims, it is not clear whether the Veteran was applying for SMC, SMP, or both.  The RO (in an October 2004 development letter) seemed to find that he was applying for SMC "at a higher level of Aid and Attendance"; yet, it is also noted at that time that the Veteran was already in receipt of SMP at the housebound rate, and he may well have believed he was entitled to a higher rate of pension.  In any case, the Veteran's claim should be liberally construed as incorporating both SMC and SMP, based on the need for the regular aid and attendance of another person.  

In a July 2013 statement, the appellant's representative indicated that the RO's denial of the appellant's accrued benefits claim was being appealed.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not yet issued a SOC on the issue for which the appellant filed a notice of disagreement in July 2013.  

Claim for Increased Compensation or Pension for a Surviving Spouse

Increased DIC, death compensation, or death pension benefits may be granted for a surviving spouse of a veteran by reason of need for aid and attendance or being housebound.  38 U.S.C.A. § 1541(d), (e) (West 2014); 38 C.F.R. §  3.351(a)(3)-(6) (2015).  As the record now stands, VA has not awarded the appellant any compensation or pension benefits.  However, in light of the fact that additional development is warranted for the DIC claim, her claim for increased compensation or pension based on the need for aid and attendance or by reason of being housebound will be deferred, given that a favorable decision on the DIC claim could potentially affect the outcome.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the appellant to obtain (and submit for the record) the Veteran's terminal records from Abigail Nursing Home in Camden, New Jersey (listed on the death certificate), or to submit a medical release authorizing VA to obtain such records on her behalf.  

2.  The AOJ should obtain for association with the claims file complete records of the Veteran's VA (Philadelphia, Coatesville, and Levittown, as indicated by the appellant in hearing testimony) treatment for liver problems, especially those records from July 2004 to September 2004, which have not already been obtained.  

3.  After the above development is completed, the AOJ should arrange for the Veteran's record to be forwarded to a physician with appropriate expertise in the field of liver disease, for review and an advisory medical opinion regarding the cause of the Veteran's death in November 2004.  Based on the evidence of record, the consulting provider should opine whether it is at least as likely as not (a 50 percent or higher probability) that the principal or a contributory cause of the Veteran's death was 

(a).  related to his period of service from October 1968 to May 1971, to include 1) through the incurrence of a psychiatric disability such as depression and/or PTSD, leading to alcohol abuse and liver cirrhosis, and 2) through his presumed exposure to herbicides (Agent Orange) in Vietnam; or 

(b).  caused by, or aggravated by, his service-connected diabetes mellitus type II.  (The term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the liver condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.)

The consulting physician must explain the rationale for all opinions.  If consultation with a physician with expertise in a specific area of medicine is deemed necessary for an opinion sought, such should be arranged.  

If the consulting physician is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the provider does not have the needed knowledge or training).  

The consulting provider should note the following regulatory guidance:  A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

4.  Following completion of the foregoing, the AOJ should issue a SOC addressing the claim of entitlement to accrued benefits.  At the time of his death the Veteran had the following claims still pending:  

(a).  Service connection for liver disease, to include as due to a service-connected disability, 

(b).  Entitlement to a temporary total disability rating for hospitalization in excess of 21 days pursuant to 38 C.F.R. § 4.29, and 

(c).  Entitlement to SMC and/or SMP, based on the need for the regular aid and attendance of another person.  

To perfect an appeal of the accrued benefits claim to the Board, the appellant must timely file a substantive appeal after issuance of the SOC.  If that occurs, that matter should also be returned to the Board.  

5.  After the development requested above is completed, the AOJ should readjudicate the claims of service connection for the cause of the Veteran's death and entitlement to increased DIC, death compensation, or pension for a surviving spouse based on the need for the regular aid and attendance of another person or by reason of being housebound.  If any benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2015).  

